Citation Nr: 0022414	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-05 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1997 to July 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 decision by the Boise, Idaho, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, inter alia, denied the veteran's claim of 
entitlement to service connection for a left ankle 
disability.


FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim for service connection for a left ankle 
disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
ankle disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1997 to July 
1998.  Her service records show that her Military 
Occupational Specialty (MOS) was as an aircraft armaments 
systems crewperson.  She is currently service-connected for a 
left great toe bunionectomy, current rated as 10 percent 
disabling, and hallux valgus of the right foot, currently 
rated noncompensable.  She was given a pregnancy discharge 
from active service in July 1998.

The veteran's service medical records show that on her 
enlistment examination in February 1997, her lower 
extremities were normal and she denied having any history of 
abnormality with regard to her left ankle.  During active 
duty, she was diagnosed with bilateral bunions.  An 
examination of her left ankle in July 1997 revealed normal 
findings, with negative anterior and posterior drawer sign, 
no evidence of instability, no point tenderness at the 
posterior edge and tip of her lateral malleolus or medial 
malleolus, and no tenderness at the base of her 5th 
metatarsal or navicular.  The service medical records show 
that her left foot became symptomatic due to diagnosed hallux 
abductus with bunion deformity, and in October 1997 she 
underwent surgery for a bunionectomy with screw fixation of 
her left foot.  Thereafter, she continued to experience 
painful left foot symptomatology for the remainder of her 
period of active service.  However, the records as they 
pertain to the left lower extremity show that only the ball 
of her left foot, the inner arch and the anterior aspect of 
her left heel were affected by these symptoms.  In July 1998, 
after being diagnosed with a pregnancy, the veteran was 
honorably discharged from military service.  The records do 
not show that she was provided with a separation examination.

The veteran was provided with a VA compensation examination 
in September 1998.  The examination report shows that she 
presented several medical complaints, including left ankle 
symptomatology.  According to the report, there was no 
history of injury to the left ankle during service.  The 
examiner stated that "(the left ankle pain) seems to be 
related to a different gait postoperatively with more weight 
on the heel sparing the left forefoot."  Examination of the 
right ankle was entirely normal.  Examination of the left 
ankle revealed slight tenderness inferior and posterior to 
the medial malleolus, but with no observable swelling.  The 
diagnostic impression was "left ankle pain, minimal 
symptoms, no disability."

The transcript of the veteran's hearing before an RO hearing 
officer in April 1999 shows that, at the time of the hearing, 
she reported that she was not yet attending college but was 
planning to start college in June of that year.  With regards 
to her left ankle claim, she testified that she developed 
left ankle pain shortly after she received left foot surgery 
in service for treatment of a bunion.  She reported that 
after her surgery, her ankle was temporarily black and blue.  
She also reported that after surgery she had to walk on the 
outside of her left foot and that she was told by her 
physician that this altered gait was probably what caused her 
pain.  She reported that her current symptoms were pain 
around her left ankle with occasional pain shooting up the 
side of her leg and occasional swelling if she was walked for 
extended periods of time, especially if walking on an uneven 
surface.  She was unable to walk any distance without having 
to stop to give her left ankle a rest period.  She stated 
that she wrapped her left ankle in an Ace bandage to relieve 
her symptoms.  She reported that she underwent a second 
surgery of her left foot in February 1999 for treatment of 
her bunion.

In April 1999, the RO received two color photographs from the 
veteran, one which shows her left foot and ankle from the 
outer aspect, and the other showing a view of her two feet 
from her perspective looking down upon them from above.  The 
left foot in this photo shows a bandage over the site of her 
bunion surgery; the left ankle is partially hidden by her 
clothing and comparison of the left ankle with the right is 
not possible in this photograph.  

In June 1999, the RO received the report of the veteran's 
second bunion surgery from Emerald Surgical Center.  The 
report shows that in February 1999, she underwent surgery for 
release of adhesions of the left first metatarsophalangeal 
joint and removal of the screw which had been placed in the 
site of her left first metatarsal during the original 
bunionectomy in service.  An ankle tourniquet was used for 
hemostasis during the procedure.  No abnormalities of or 
complaints pertaining to the left ankle were noted in the 
report.  


II.  Analysis

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim for service connection for 
a left ankle disability.  If not, the appeal of the denial of 
this claim must fail, because the Board has no jurisdiction 
to adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  To be well grounded, a 
claim need not be conclusive; it must, however, be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, opinions of witnesses skilled in the 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In this regard, the Board notes that the 
veteran's MOS during active service was as an aircraft 
armament systems crewperson, and that her service duties were 
not related to any medical occupations.  Also, there is no 
indication in the record that she presently has any medical 
training that would allow her to render competent and 
probative medical diagnoses or etiological opinions.  

The veteran in this case essentially maintains that she should 
be granted service connection for a left ankle disability, 
which she claims is attributable to a surgical procedure to 
treat a bunion of her left foot which she underwent during her 
period of active service.  The medical records from active 
service show normal findings with regard to her lower 
extremities on enlistment examination in February 1997.  
Medical records during service show that while she was 
diagnosed with problems relating to her bilateral bunion 
condition, specific evaluation of her left ankle was normal in 
July 1997.  Post-service, her medical records show that she 
had left ankle pain.  The VA physician who examined her in 
September 1998 addressed her history of left foot surgery, but 
ultimately he found no disability as it pertained to her left 
ankle.  Further, a private report of her second bunion surgery 
of her left foot, dated in February 1999, did not show any 
medical findings pertaining to her left ankle.  Her RO hearing 
testimony in April 1999 is competent and credible for purposes 
of establishing that her left ankle is painful; however she 
has presented no medical evidence of a disabling condition for 
which compensation may be awarded. hich service 
connection may be granted.  The veteran has proffered no 
competent medical evidence to substantiate her assertion that, 
apart from subjective pain, she currently has any cognizable 
disability of her left ankle.  For a service connection claim 
to be deemed plausible, there must be competent medical 
evidence of both a current disability and competent medical 
evidence of a causal relationship between that current 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Under 38 U.S.C.A. § 5107(a) (West 1991), a claimant must 
first establish a well-grounded claim with presentation of 
objective medical evidence indicating a nexus associating her 
claimed disability or disabilities, in this case a left ankle 
disability, with her period of active duty.  Otherwise, her 
service connection claim cannot be well grounded.  The 
veteran, as a claimant, bears the burden of establishing a 
well-grounded claim when she initiates a claim for VA 
benefits.  The veteran's uncorroborated assertions that her 
left ankle pain is the result of active service are 
insufficient to well ground the claim.  As previously 
discussed, the veteran does not possess the requisite medical 
knowledge to present medical opinions to establish diagnoses 
of her claimed disability or to relate it to service or any 
incident of service origin.  She is therefore not competent 
to provide medical nexus evidence, and her statements in this 
regard are thus entitled to no probative weight.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. at 494.  As her claim for service 
connection for a left ankle disability is not well grounded, 
it must be denied.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995) (en banc).  


ORDER

The claim of entitlement to service connection for a left 
ankle disability is not well grounded; the appeal is 
therefore denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 7 -


- 7 -


